LEWIS, J.
On January 1, 1899, and for some years prior thereto, John Well-ner and Emelie Wellner were husband and wife and residents of the county of Nicollet. On the day named he died intestate, the owner of a farm, of which eighty acres was their homestead, leaving him surviving his widow, Emelie Wellner, and two, minor children, the plaintiffs herein. Thereafter such proceedings were duly had and taken in the probate court of the county of Nicollet that a final decree was duly made and entered by and in such court on November 11, 1899, whereby the homestead was duly assigned to the widow for her life, with an undivided one-third of the remainder of the real estate in fee, and the balance thereof to the two children. The deceased was murdered by his wife and hired man that they might narry each other and enjoy his property, and they were married >n June 26,. 1900, and on. July 5, 1902, they executed for a valuable :onsideration a quitclaim deed of the land, so decreed to Emelie Wellner by the probate court, to the defendant Joseph A. Eckstein, vho then had full notice and knowledge of the facts herein stated. Thereafter each of the grantors in the quitclaim deed was duly convicted2 of the crime of murdering John Wellner, and sentenced to ife imprisonment.
On April 6, 1907, the minor children, by their guardian, brought his action in the district court of the county of Nicollet, alleging in heir complaint the foregoing facts, to secure a decree adjudging hat the defendants hold the legal title to such interest in the lands s was decreed by the probate court to Emelie Wellner, as trustee x maleficio for the benefit of the plaintiffs, and .that they are the iwners thereof. The defendants demurred to the complaint, and the rial court made its order, from which the plaintiffs appealed, sus*446taining the demurrer on the ground that the facts stated in the complaint were not sufficient to constitute a cause of action.
Upon the facts admitted by the demurrer, the defendant Joseph A. Eckstein acquired only such rights, if any, in the land in question as his grantor, Emelie Tanke, formerly Wellner, had at the time the quitclaim deed was executed.
In the examination, of this case I have had the benefit of the exhaustive discussion of the subject by Justice Elliott, whose views are concurred in by Justice Jaggard, and I have had before me also the views of the Chief Justice, concurred in by Justice Brown.
Two principal questions are presented by the appeal: 1. What is the proper construction of the state statutes with reference to the descent and distribution of the real property of an intestate, the surviving widow having murdered her husband for the purpose of acquiring the property? 2. The probate court having exercised its jurisdiction in administering the estate, and having made its final decree assigning the property to the widow and children, has the district court jurisdiction as a court of equity to set aside or modify the judgment of the probate court, whether the statute be strictly-construed or be read with the implied exception that it has no application to one who has murdered the ancestor for the purpose oi benefiting thereby?
Having come to the conclusion that the case should be affirmed upon the ground that the probate court possessed exclusive jurisdictioi of the subject-matter, I accept, upon that point, the views expressec by the Chief Justice. The probate court is not endowed by the constitution with general equity powers, but is endowed with all powers, legal and equitable, necessary to the complete administratioi of the estates of decedents. The cases cited fully sustain this propo sition. See also State v. Probate Court of Ramsey County, 103 Minn. 325, 115 N. W. 173. While the statute of descent define; who shall take the title upon the death of the ancestor, and the title passes by virtue of that statute, yet the construction of the statute ami the determination of the heirs are incidental to and essential to thB complete exercise of that court’s jurisdiction. This result does noB amount, in my opinion, to conferring upon the probate court the powB er to change the law of descent, as intimated by Justice ElliotlB *447It is no more than the exercise by that court of its constitutional powers to determine what the law is and to give it effect by a final judgment.
As to the first question discussed in the respective opinions, I am not prepared to accept the view that the statute should be construed strictly, giving effect only to the language used, and that, if the legislature had intended to exclude murderers from its benefits, that intention would have been expressly inserted. I am unable to believe that it was ever contemplated by the legislators, who framed and enacted the statute of descent, that any person should be permitted to realize the benefits of those statutes, by committing the most atrocious of all crimes. Laws are passed for the preservation and enforcement of the common rights of all, and that no one may in such manner strike at the very foundations of society, for the purpose of securing personal benefit, is the underlying law upon which all statutes are founded. The fact that such a principle was not expressly written in the statute of descent indicates to my mind that it never occurred to any one that the construction suggested would ever be urged. If such an idea had occurred to the legislative body, is there any doubt that sufficient words would have been used to exclude the possibility of such an interpretation? I agree with the New York court of appeals on this question, and believe the cases to the contrary to be unsound in principle. Such being my view of the statute, I am of the opinion that the widow never inherited any estate whatever. In the probate court proceedings the facts were unknown, and the widow was permitted to receive the benefit of the statute. She thereby acquired an apparent title to real estate which in fact belonged to her children. What the procedure and what the remedy may be in such cases we cannot now determine.
A majority of the court are of the opinion that the entire matter is within the jurisdiction of the probate court, and the order appealed from is affirmed upon that ground.

 Indicted on December 2, 1901.